' 301,7@%~©5
(£X HIf§'I`l"/E(;‘ L/’/\)e (Q)`PJ“ 6)

 

l\,"

Ll.)

U`l

 

 

 

 

 

want to hear where you're going. Go ahead.

ll ll

THE lNTERPRETER: The answer was non

 

BY MR” GUERRA, JR.:

Q. Okay. Now, you're aware, you‘re familiar with
the facts that happened back on Fehruary 17th and
approximately two weeks before the Jesse kidnapping and
murder, isn't that correct, ma'am?

A. \ (By the Interpreter) Yes.

Q. And you were also aware on the day that §§QaE|\/ED|N
couRT'oFcR:MmALAPH

individuals arrived at your home?
JAN 21 2015

EALS

A. (By the Interpreter) Yes.
Q, And l would like for lyou to relate to t%%elM?,a’Cler

'please, and for the Court, the events that you saw happen

K

on that day, ma‘am.

A. (By the lnterpreter) lt was on a Sunday. lt
appears like it was on a Sunday. lt was about three
o'clock in the afternoonl We were buying some -- in other
words, we’re going to cook there at the home. There was
two vehicles; a red truck. ln tiat red truck there is a
person named Juan Saenz and another person which l do not
know his name, except they call him Barbon, the hearded
one. Then a gray dodge truck arrived.

MR. SILVA: l would object to the narrative
response. That does not allow us to anticipate anything.

We would ask that the witness he instructed to answer the

 

 

 

` .my Family_

Tr1a1; Under Eraud with his promises of Leniency. Lets go back to Mr. Sanchez»
dense No; 96-GR-142, 96-€3-150, 96-CR-166,. Page (6) Line#(Z).~

THE INTERPRETERz fha answer was "NO”

l Mrs Yolanda Sanchez, is now confessing under Her Eree 6111 the TRUTH ,
Her testimony against Ismael Diaz,Jr, was involuntary "The Dne Process of
the Ei£th Amendmen§ provides that 'No person shill be deprived of life, 1ib-
erty, or property, without due process of law and [a] confession must be
` fzee and voluntary, that is, it must be extracted by any sort of threat or 1
violence [nor abtained by any direct or implied promises, however sligh t,
nor by the exertion of any improper ln£luence] SEE (EXHIBIT E£-Pg-(“S )
line (2) attached  hereto and 6f1u11y incorperatéd herein as if set out fully '
at length. ' " " ’ ' " ` ' *

Applicant will`§eveal this Honorable 229th Distr1ct Court OF Starr Coui¥
nty, Texas, how prosecuter Heriberto Silva' s, gave a non-credible story abut
how Mrs. Sanchez, should testify before the jury to accuse Applicant. An, in
this cause Applican6 s counsel in trial denied Applicant' s a fair trial wit-
~hin the meaning of*the 666 Amendment nlgnt. Prosecnter and law enforcements

gsuch as Texas Ranger¥?acheco, Investigater Flores: Whent more then once (1)
_.to see Yoianda Fireya Sanchez, at her resident at Tierra Linda, just few
_biocks f on El Axroyo Ranch, where my Family reside. Mrs Sanchez nhent to
~honse more that in one occasion, informing Diaz s family that the
law enforcements keep coming to her resident, with lots of duress from the
prosecuter, threaten Her, if she did not testify against Ismaei Diaz, He 1
would see to it that Salome spend his rest of li£e in prison. doe Jaimes
Sawyer Applicant s counsel in trial, had all this information in his note
bookk, and in hand at time of cross examine the witness and refuse to do so. kw
Under the U S C A. Const. Amend. 6 Lets see once more time Mr Salome Sanchez ¢
"Statemants of Facts,Page (19) starting line (21-25) and Page (26) line(l-B)

. THE COURT; SUSTAINED. GO AHEAD ALL RIGHT. 1 VE SUSTAINED THE _ `
GBJECTION~ f l DON'T WANT'HER TO ANSWER. GO AHEAD, MR GUERRA ' '"~»:*`

BY HR. GUEBRA, JB.: vj ` l 1; - : t .i `:*»-aé.‘:\
Q. Now, Mrs. Sanchez, Mr. Silva USED ¥OU AS A WITNESS AQAINST ’

 

_ 4_ z

 

ISMAEL DIAZ,JR “ISN?T THAT CORREGT, HA’AM Q_)

‘A~(By the Interpreter) l ¥E5, THAI'§ 5 1I.
Q. And he didn’ t have anything against your testimony back then,
did he {?) '

lt is then appropriate to proceed with s determination of whether Appl-'

icant' s can prove by clear and convicing evidence that no reasonahie jurors
¥would have convicted Applicant' s in light of the newiy discovered evidence
is admissibie. Herein we see an confession under Her own Free Will ; TBAT
7535 WAS USED AS A WfTNES5 AGAINST 15MAEL BIAZ, JR TRIAL 96-CR-170. A Convic~
tion that results from a Constitutiona1 error~£ree trial is entitled to the

reatest, under Article.hO. 001. In the Texas Code of Criminal Procedure (`,J.a‘=-1
im of Innocence Based on Newly Discovered Evidance. SEE Bar of: Art. 11 07.
V A. C C P Sec. 4. (a)(2) This proposition has an elemental appel, as would j
the similiar proposition that Constitution Prohibits the Imprisoment of one.
who is Innocent of the Crime for which He was Convicted after all, the §
central purpose of any system of criminal justice is to convict the gail tx
and free the innocent, under Art 40. 001. THE UNITED STATES CF AMBRICA CON- w
'STiTUTlON RIGHT' 5, WEBE VIQLATED BY: Mr. Heriberto Siiva.,D. A' s, and or law
enforcement' s violating U 5 C A. Const. Amend Sth, 6th, Sth, and 14th. ’When
State Court admits evidence that is so unduly prejudical that is renders
trial fundamentally unfair°V,Due Process Clause of Fourteenth Amendment pro~
vides Machanism for relief U S C A. Amend. 14. SEE (EXHIBLT EE=Pg(19 and 20)'
attached hereto and fu11y incorporated herein as if set out fully at length.

Eor each of the foregoing reasons, the Applicant herein prays that this
Honorable District Court 0£ $tarr County,Texas, grant Applicant‘ s NEW TRIAL
in this Cause under Article.ho 001. '

IBYERSED_AND REMANDED¢ 9 '

    

1TDcJ#773609 '
aim FERGusoN unit .
A12120 sAvAGE naive
~MinwAY,TExAs 75852_
utm~APPLicANT)PRo…sE,§;

5¢`

 

.__x

l\J

L\.,‘

01

6

'(£>A. (By the'lnterpreter) Just about every day.
Q. And were you ever approached by Mrs. Juan'Saenz?

THE COURT: Mrs. Juan Saenz?

THE INTERPRETER: l heard -~

THE COURT: Hold on up.

MR. SILVA: Hold up. This would call for a
hearsay response as to someone ¢~

THE COURT: Sustained. Go ahead.: All
right. I’ve sustained the objection. l don‘t want her to

answer. Go ahead, Mr. Guerrah

BY MR. GUERRA, JR.:

 

 

 

Q. Now, Mrs. Sanchez, Mr. Silva used you as a

 

 

 

 

9

(£xH:)@Ii»/:E»n~eo-z) pg~ wl `

 

witness against Ismael Diaz’s, isn!t that correct, ma'am?
Ab (By the Interpreter) Yes, that's it.
Q. And he didn't have anything against your

testimony back then, did he?

 

 

 

THE COURT: Okay. Hold up. Ladies and
Gentlemen -» Mr. Garza, take charge of the Jury right now.
Everybody rise.

You may stand down, maFam. You may sit
over there, please.

(Jury absent for the proceedings)h

THE COURT: All right. 'Please be seated.

Now, we have more than 100 rules in here
that l can tell. I‘m going to set up a motion in limine
of my own. We‘re not going to get into plea bargain
agreement. That is not authorized, it's not permitted,
and it’s not going to be introduced in this case. You can
take a bill right now if you wish.

MR. GUERRA, JR.: NO, sir.

THE COURT: I'm not going to have any
references to any bill, I'm not going to have anybody
else other than culprits involved in this case. This
lady, if she knows something about the shooting, if she
was around there, she can testify to that. She can
tastiry aboit her husband’s fear, about her husband's

beating, but l’m not going to be talking about anything

 

 

/ /4

usswoeu To DEGLARATION

PURSUANT TQ BDTH FEDERAL LAW 28 U.S.C. § 1746 AND TEXAS PRACTICE

AND REMEDIES`GODE §§ 132.001~132.003, ISMAEL DIAZ,JR, AN\INCARGERATED

CITIZEN OF THEJSTATE OF TEXAS HEREIN SWEAR UNDER PENALTY`OF PERJURY THAT

THE;FOREGGING IS TRUE AND CORREGT ACCOUNTSGF EVENTS AS DESCRIBED HEREIN

APPLICANT'S MOTION REQUESRING THIS HONORABLE'DISTRIGT COURT ADD TO,APPLICA~

»A;.»_~_~

g __:-:.
, . '-"'“¢ .

NTFS~ART¢§G»BGl.#THlS~NEWLY DISCOVERED EVIDANCE. IN MR. SANCHEZ TRIAL.

   
     

ExEcuTED Tnls 11Tu DAY

op JANUARY 2015»
""( "if;"~-
\ ISMAEL DIAZ,JR
rocJ‘?zseoQ~ g
JIM FERGUSON UNIT_
12120`SAVAGE DRIVE
MLDWA!@TX 75352
APPL;QANT rko sE

     

 

' Pgl.

 

 

 

CERTIFIGATE OF SERVICE

tHIS'lS TO VERIFY AND CERTIFY THAT A COMPLETE CCPY OF THE FOREGOING
INSTRUMENT HAS BEEN'MAIL TO THE 229TH DICTRICT COURT DF STARR COUNTY,

TEXAS BY PRE-FAID PQSTAGE. RELATOR HAS ADDRESSED SAID PACKAGE TO THE

HONORABLE CLERK;

. ELCY Rs GARCIA
` DISTRIGT CLERK-STARR COUNTY'
l STARR COUNTY COURTHGUSE,ROOM 302
401 NORTH BRITION AVENUE
`RIO GRANDE CITY,TEXAS 78582

EXECUTED THIS'11TH DAY
JANUARY 2015;

 

sMAEL DIAZ, R
TDcJ#773609
JIM FERGUSCN uNIT
12;20 sAvAGE DRlvE
MIDWAY,TEXAS 75852
APPLICANT'$ pro sE